     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 1 of 17




1     WO
2
3
4
5
6                         IN THE UNITED STATES DISTRICT COURT
7                              FOR THE DISTRICT OF ARIZONA
8
9      Andres Reyes,                                    No. CV 19-00324-PHX-DWL (ESW)
10                          Plaintiff,
11     v.                                               ORDER
12
       Ramel Colclough, et al.,
13
                            Defendants.
14
15           Plaintiff Andres Reyes, who is currently in the custody of the Maricopa County
16    Sheriff’s Office, brought this civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1.)
17    Defendants move for summary judgment and Plaintiff opposes.1 (Docs. 56, 65.)
18    I.     Background
19           On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
20    Fourth Amendment excessive force claims against Phoenix Police Officers Colclough and
21    Howard. (Doc. 5.) The Court dismissed the remaining claims and defendants. (Id.)
22    II.    Summary Judgment Standard
23           A court must grant summary judgment “if the movant shows that there is no genuine
24    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
25    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
26    movant bears the initial responsibility of presenting the basis for its motion and identifying
27
      1      The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
28
      962 (9th Cir. 1998) (en banc) regarding the requirements of a response. (Doc. 59.)
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 2 of 17




1     those portions of the record, together with affidavits, if any, that it believes demonstrate
2     the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
3            If the movant fails to carry its initial burden of production, the nonmovant need not
4     produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
5     1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
6     to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
7     contention is material, i.e., a fact that might affect the outcome of the suit under the
8     governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
9     jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
10    242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
11    Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
12    favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
13    it must “come forward with specific facts showing that there is a genuine issue for trial.”
14    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
15    citation omitted); see Fed. R. Civ. P. 56(c)(1).
16           At summary judgment, the judge’s function is not to weigh the evidence and
17    determine the truth but to determine whether there is a genuine issue for trial. Anderson,
18    477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
19    all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
20    materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
21    III.   Facts2
22           On March 7, 2018, sometime before 10:00 a.m., Plaintiff drove to his mother’s
23    home in Phoenix, Arizona. (Doc. 57 ¶ 1; Doc. 66 ¶ 1.) Plaintiff was driving a Chevrolet
24    Tahoe that he knew to be stolen. (Doc. 57 ¶ 2; Doc. 66 ¶ 2.) Plaintiff also knew there was
25    a warrant out for his arrest because he had violated the terms of his parole. (Doc. 57 ¶ 3.)
26
      2      Defendants move to strike several of Plaintiff’s controverting facts. (Doc. 73.) The
27    Court will deny the motion to strike but will consider Defendants’ objections when setting
28    forth Plaintiff’s facts. Moreover, despite the Court’s Rand warning, Plaintiff did not
      respond to many of Defendants’ asserted facts, which are therefore presumed true.


                                                  -2-
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 3 of 17




1            When Plaintiff arrived at his mother’s house, he smoked methamphetamine. (Doc.
2     57 ¶ 4; Doc. 66 ¶ 3.) Plaintiff had also taken five Xanax and smoked marijuana the night
3     before. (Doc. 57 ¶ 5; Doc. 66 ¶ 3.)
4            The Fugitive Apprehension and Investigative Detail (“FAID”) of the Phoenix Police
5     Department was searching for Plaintiff and had obtained information that he might be at
6     his mother’s house. (Doc. 57 ¶ 7.) FAID officers were staged near the house to execute a
7     felony arrest warrant. (Id. ¶ 8.) City of Phoenix Police Sergeant Curtis Howard, who on
8     that date was a K-9 Officer, responded to FAID’s request for a K-9 officer and took up a
9     position along a frontage road of the I-17 freeway. (Id. ¶ 9.) Officer Howard was driving
10    a fully marked Phoenix Police SUV and wearing a full police uniform. (Id. ¶ 10.) Officer
11    Howard’s K-9 partner on that date was a Belgian Malinois named “Bane.” (Id. ¶ 11.)
12           At approximately 10:00 a.m., Plaintiff left his mother’s house, got in the stolen
13    Chevrolet Tahoe, and drove away. (Id. ¶ 12.) Plaintiff had a loaded AK-47 assault rifle
14    with him in the Tahoe. (Doc. 57 ¶ 13; Doc. 66 ¶ 7.) Plaintiff was a prohibited possessor
15    of firearms, as he had previously been convicted of the crimes of possession of marijuana,
16    theft of means of transportation, conducting a chop shop, possession or use of narcotic
17    drugs, and misconduct involving weapons. (Doc. 57 ¶ 14.)
18           As Plaintiff left his mother’s house, he observed a white van, pointed the AK-47
19    assault rifle at it, and said, “What the fuck are you doing here motherfucker?” (Doc. 57
20    ¶ 15.) Although Plaintiff admits that he pointed the AK-47 at the white van and said “What
21    the fuck are you doing here motherfucker?,” he claims that “after yelling, [he] noticed no
22    one was inside.” (Doc. 66 ¶¶ 5-9.) In any event, it is undisputed that Officer Wilson then
23    broadcast over the police radio that Plaintiff had pointed an AK-47 assault rifle at him.
24    (Doc. 57 ¶ 18.)
25           Officers assigned to the Phoenix Police Department Special Assignments Unit
26    (“SAU”), who were in unmarked vehicles, conducted tactical surveillance of the vehicle
27    driven by Plaintiff. (Id. ¶ 19.) The Air Unit also participated in the tactical surveillance,
28    initially using a police helicopter. (Id. ¶ 20.) Plaintiff began speeding and was driving



                                                  -3-
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 4 of 17




1     erratically. (Doc. 57 ¶ 21; Doc. 66 ¶ 10.) Plaintiff entered the access road to the I-17
2     freeway and saw what he correctly believed was a police helicopter overhead. (Doc. 57 ¶
3     21; Doc. 66 ¶ 10.) Plaintiff made turns onto several streets until he reached the area of 21st
4     Avenue and Van Buren Street. (Doc. 57 ¶ 22; Doc. 66 ¶ 11.) Defendants contend that
5     while Plaintiff was driving westbound on Van Buren Street from 21st Avenue, he pointed
6     the AK-47 assault rifle into the air through the vehicle’s sun roof and fired approximately
7     ten times; Plaintiff denies this happened when he was driving the Tahoe but admits he did
8     this when he was driving the Buick he later stole. (Doc. 57 ¶ 23; Doc. 66 ¶¶ 12-13, 16,
9     55.) Plaintiff also admitted during his deposition that he knew at the time he fired the
10    weapon that he could have harmed or killed someone. (Doc. 57 ¶ 25.)
11           Plaintiff continued driving westbound on Van Buren Street until he crashed the
12    Tahoe into a traffic pole, disabling the vehicle. (Doc. 57 ¶ 26.) Plaintiff then exited the
13    Tahoe with the AK-47 assault rifle in hand and approached a black Buick SUV that was
14    stopped at the intersection. (Doc. 57 ¶ 27; Doc. 66 ¶¶ 14-15.) Defendants contend that
15    Plaintiff pointed the assault rifle at the driver of the Buick SUV, indicating for him to get
16    out of the vehicle, and the driver exited the vehicle; Plaintiff admits that he was holding
17    the AK-47 at the time but denies that he pointed it at the victim. (Doc. 57 ¶ 28; Doc. 66 ¶
18    15.) Plaintiff got in the Buick SUV and drove away. (Doc. 57 ¶ 28.)
19           Plaintiff drove the black Buick SUV westbound on Van Buren. (Doc. 57 ¶ 29.)
20    Plaintiff admits that as he was driving, he was intentionally fleeing the police. (Id. ¶ 30.)
21    Plaintiff further admits he disobeyed numerous traffic control devices, drove erratically,
22    and was speeding through neighborhoods, thereby creating a danger to the people in those
23    neighborhoods. (Id. ¶ 31.) Plaintiff claims that at some point while driving the Buick SUV
24    he blacked out, after which he found himself driving in the area of 48th Avenue and
25    Thomas. (Doc. 57 ¶ 32; Doc. 66 ¶ 17.)
26           The Air Unit of the Phoenix Police Department continued its tactical surveillance
27    of Plaintiff, this time in a fixed wing aircraft. (Doc. 57 ¶ 33.) The Air Unit video recorded
28



                                                  -4-
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 5 of 17




1     Plaintiff’s movement as he continued to drive erratically.3 (Id. ¶ 34.) The Air Unit also
2     broadcast Plaintiff’s location over the police radio. (Id. ¶ 35.) Plaintiff claims he blacked
3     out a second time and when he “woke up” he was on the I-10 freeway. (Doc. 57 ¶ 36; Doc.
4     66 ¶ 19.) Plaintiff then exited the freeway and blacked out again, regaining consciousness
5     when he was at 33rd Avenue and Van Buren Street. (Doc. 57 ¶ 37; Doc. 66 ¶ 20.) Plaintiff
6     admitted during his deposition that he likely does not remember some parts of his driving
7     because he was high on drugs. (Doc. 57 ¶ 38.)
8            Plaintiff continued making turns until he was driving northbound on 33rd Avenue
9     and he saw a police Tahoe and an armored vehicle. (Id. ¶ 39.) Officer Howard was
10    monitoring the tactical surveillance on the police radio when he heard that Plaintiff was
11    heading toward his location, so he pulled over and parked his marked vehicle facing
12    southbound on 33rd Avenue near Jefferson Street. (Id. ¶ 40.) Plaintiff then passed Officer
13    Howard driving northbound. (Id. ¶ 41.) Defendant City of Phoenix Police Sergeant Ramal
14    Colclough, who at that time was an SAU Officer, had been attending training at the Phoenix
15    police academy when he was advised that SAU officers were needed to respond to a
16    carjacking in the Maryvale area of Phoenix. (Id. ¶ 42.)
17           Officer Colclough was advised that the suspect, a Hispanic male, was driving a
18    stolen Black crossover sedan that he had carjacked at gun point, was armed with an AK-
19    47 assault rifle, and had pointed the AK-47 at an undercover officer. (Id. ¶ 43.) Officer
20    Colclough also learned that the suspect had fired several rounds into the air in the Maryvale
21    area using the AK-47. (Id.) Officer Colclough left the police academy driving an
22    unmarked Chevrolet utility truck and traveled to the area where the Air Unit advised the
23    suspect was located. (Id. ¶ 45.)
24           Officer Colclough first observed the vehicle driven by Plaintiff in the area of 33rd
25    Avenue and Jefferson Street traveling northbound on 33rd Avenue. (Id. ¶ 46.) Officer
26    Colclough was traveling southbound behind an armored vehicle (“Bear”) driven by another
27    Phoenix police officer. (Id. ¶ 47.) Officer Colclough saw the Bear attempt a PIT maneuver.
28
      3      Defendants produced video of this air surveillance. (Doc. 61.)


                                                  -5-
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 6 of 17




1     (Id. ¶ 48.) A PIT maneuver is a pursuit tactic by which a pursuing car can force a fleeing
2     car to turn sideways abruptly, causing the driver to lose control and stop. (Id. ¶ 49.)
3     Plaintiff veered to the right (toward the sidewalk) in an unsuccessful attempt to avoid
4     colliding with the Bear. (Doc. 57 ¶ 50; Doc. 66 ¶¶ 22-24.) Despite this contact, the Bear
5     was unsuccessful in stopping Plaintiff’s vehicle. (Doc. 57 ¶ 51; Doc. 66 ¶ 26.)
6            Officer Howard, who saw the Bear make contact with Plaintiff’s vehicle, made a U-
7     turn, headed north on 33rd Avenue, and positioned his police vehicle behind the Bear.
8     (Doc. 57 ¶ 52.) After Plaintiff collided with the Bear, his vehicle was facing Officer
9     Colclough’s utility truck. (Id. ¶ 53.)
10           Based on Officer Colclough’s observations and the information he had received, he
11    believed that Plaintiff was armed and dangerous and that Plaintiff presented an imminent
12    deadly threat to his life, the lives of the other police officers in the area, and civilians in the
13    area. (Id. ¶ 54.) As a result, Officer Colclough believed he needed to stop the vehicle
14    Plaintiff was driving immediately, using any means necessary. (Id.) Officer Colclough
15    drove the utility truck toward Plaintiff’s vehicle, traveling at a speed of approximately 35-
16    40 miles per hour, and he collided head on with Plaintiff’s vehicle, causing the air bags in
17    both vehicles to deploy. (Doc. 57 ¶ 55; Doc. 66 ¶ 27.)
18           After the air bags deployed, Plaintiff threw his arms in the air. (Doc. 57 ¶ 58; Doc.
19    66 ¶ 28.) Although Plaintiff asserts in his declaration that he did so “to let officers know
20    that [he] was peacefully surrendering, that [he] was no longer fleeing or posed a threat”
21    (Doc. 66 ¶¶ 28, 62), Plaintiff acknowledged during his deposition that he “posed a danger
22    at the time of this collision both to the police officers who were present and anybody who
23    was in the neighborhood where the crash occurred.” (Doc. 57-1 at 53; Doc. 57 ¶ 60.)
24    Plaintiff also admitted during his deposition that, during the post-collision sequence, his
25    AK-47 assault rifle was inside the vehicle next to him and that the barrel of the rifle was
26    pointed toward the dashboard. (Doc. 57-1 at 35-36; Doc. 57 ¶ 59.)
27           Just after the collision, Officer Colclough believed he observed a large, black object
28



                                                     -6-
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 7 of 17




1     in Plaintiff’s right hand, which Plaintiff appeared to be lifting. (Doc. 57 ¶ 61.)4 Officer
2     Colclough believed this object was a rifle. (Id.) Thus, it was Officer Colclough’s belief
3     that Plaintiff continued to pose an imminent threat of serious injury or death to officers and
4     civilians in the area. (Id.) This object was located toward the right of the driver’s
5     compartment, in between the driver’s compartment and the passenger seat, toward the
6     center of the vehicle. (Id. ¶ 62.) Officer Colclough could not see how far Plaintiff had
7     shifted from the driver’s side of the vehicle. (Id. ¶ 63.) Officer Colclough knew Plaintiff
8     had pointed the rifle at an undercover officer, had fired the rifle at several locations
9     throughout the city, and had used the rifle to carjack an individual. (Id. ¶ 64.) Officer
10    Colclough also knew that Plaintiff was a convicted felon with a warrant out for his arrest.
11    (Id. ¶ 65.) Officer Colclough believed he had a split-second advantage to stop the deadly
12    threat posed by Plaintiff, who was armed with an AK-47 assault rifle that he believed
13    Plaintiff intended to use against officers and/or civilians in the area, and Officer Colclough
14    made the decision to use deadly force against Plaintiff to prevent Plaintiff from shooting
15    him, other officers, and civilians in the area. (Id. ¶ 67.)
16           Officer Colclough removed his rifle from the passenger seat floorboard and fired
17    approximately six rounds while he was still inside the utility truck. (Id. ¶ 68.) The rounds
18    pierced his windshield and then went through the windshield of the black Buick SUV being
19    operated by Plaintiff. (Id.) Officer Colclough aimed toward the driver’s seat compartment
20    area where he suspected Plaintiff was positioned. (Id. ¶ 69.) Plaintiff acknowledges that
21    Officer Colclough began firing “2 to 3 seconds” after the collision. (Doc. 66 ¶ 28.)
22           When Officer Howard arrived at the scene, he heard over the police radio that there
23    had been an officer-involved shooting. (Doc. 57 ¶ 70.) After Officer Colclough fired his
24    rifle, the officer driving the Bear drove it toward the rear of Plaintiff’s vehicle to prevent
25    the Buick from backing up. (Id. ¶ 71.) The officer driving another armed vehicle (a
26
27    4       In his controverting statement of facts, Plaintiff accuses Officer Colclough of
28    “lying” about seeing a black object in Plaintiff’s hand in the immediate aftermath of the
      collision and claims to possess evidence to prove that Officer Colclough is lying. (Doc. 66
      ¶ 57.) However, Plaintiff does not submit this alleged evidence.

                                                   -7-
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 8 of 17




1     Bearcat) drove toward the driver’s side of Plaintiff’s vehicle and pinned in Plaintiff’s
2     vehicle. (Id. ¶ 72.) Other SAU officers were positioned on the driver’s side of Plaintiff’s
3     vehicle. (Id. ¶ 73.)
4            Plaintiff was hit in the head with bullets or bullet fragments. (Doc. 57 ¶ 74; Doc.
5     66 ¶ 32.) Plaintiff claims he went unconscious after the bullets were shot at him and he
6     woke up with his body leaning to the right toward the passenger side of the vehicle with
7     his hands low and out of view of any officers. (Doc 57 ¶ 75; Doc. 66 ¶ 33.)
8            Officer Howard initially took up a position (with his K-9 partner Bane) on the
9     driver’s side of Plaintiff’s vehicle behind the Bearcat. (Doc. 57 ¶ 77.) Officer Howard
10    heard other officers giving commands to Plaintiff to exit the vehicle, but Plaintiff did not
11    comply. (Id. ¶ 78.) Plaintiff admits he blacked out for a period of time after the collision
12    with the utility truck and therefore might not have been complying with commands being
13    given by the police. (Id. ¶ 79.) Officer Colclough could no longer see Plaintiff’s weapon,
14    and he advised the other officers on the scene to leave the driver’s side of Plaintiff’s vehicle
15    and approach the passenger side to try to extract Plaintiff from the vehicle. (Id. ¶ 80.)
16           Officer Howard then received a radio transmission indicating that the other officers
17    at the scene did not have a visual of Plaintiff. (Id. ¶ 81.) The driver of the Bear moved it
18    from behind the Buick to the passenger side of the Buick and Officer Howard moved to
19    position himself at the passenger side of the Bear. (Id. ¶ 82.) Plaintiff eventually gained
20    consciousness and heard officers ordering him to show his hands, so he raised both hands
21    and put them against the driver’s side window. (Id. ¶ 83.)
22           Officer Howard and Officer Colclough saw Plaintiff press his hands against the
23    glass on the passenger side window, underneath the airbag curtain, but then Plaintiff
24    dropped at least one of his hands out of the officers’ view. (Doc. 57 ¶ 84; Doc. 66 ¶ 40
25    [Plaintiff’s admission that he lowered his right hand “out of their view in order to reach the
26    door handle”].) Another officer deployed several Arwen gas and non-gas impact rounds
27    at the Buick’s passenger side windows in an attempt to break them. (Id. ¶ 85.) Arwen
28    rounds are non-lethal impact rounds fired from a rifle/launcher. (Id. ¶ 86.) The initial



                                                   -8-
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 9 of 17




1     rounds did not break the window and instead bounced off or simply made a hole. (Id. ¶ 87.)
2     The last round broke the window. (Id.) After the last round was fired, Plaintiff opened the
3     passenger door of the Buick but did not exit and instead remained laying across the
4     passenger seat of the Buick. (Id. ¶ 88.)
5             Plaintiff admits that he was laying on top of the AK-47 and had the ability to use it
6     to shoot. (Doc. 57 ¶ 89; Doc. 66 ¶ 35-38.) Plaintiff claims that he followed commands of
7     officers who were on the passenger side of the Buick, by opening the door of the vehicle
8     and sticking his hands out. (Doc. 57 ¶ 90; Doc. 66 ¶¶ 39-42.) The officers gave Plaintiff
9     commands to push himself out of the vehicle with his legs. (Doc. 57 ¶ 91.) Plaintiff claims
10    that as he was pushing himself out, his pants and boxers got stuck on the Buick’s gearshift,
11    and he claims he told the officers he was stuck. (Doc. 57 ¶ 92; Doc. 66 ¶¶ 43-44.) Plaintiff
12    admits it would have been reasonable for the officers to disbelieve him when he said he
13    was stuck. (Doc. 57 ¶ 93.)
14            When Plaintiff did not obey the commands to push himself out of the Buick, Officer
15    Howard believed that Plaintiff was deliberately choosing to disobey the officers’
16    commands. (Id. ¶ 94.) Additionally, Officer Howard knew that Plaintiff was in possession
17    of and had access to an AK-47 assault rifle, had recently pointed it at two different people,
18    and had fired it into the air while driving. (Id. ¶ 95.) As a result, Officer Howard had
19    significant concerns that Plaintiff would seriously injure or kill officers and/or civilians in
20    the area and knew that Plaintiff needed to be taken into custody quickly. (Id.)
21            Officers continued to give Plaintiff commands to exit the vehicle. (Id. ¶ 98.) When
22    Plaintiff did not exit the vehicle in compliance with those commands, Officer Howard
23    decided to deploy his K-9 Bane to extract Plaintiff. (Id. ¶ 99.) Officer Howard made this
24    decision because he believed it was unsafe for officers to approach the vehicle in an attempt
25    to extract Plaintiff. (Id. ¶ 99.) Officer Howard typically did not warn an armed suspect
26    that a K-9 was going to approach because such a warning would give the suspect time to
27    use his weapon and thus place the K-9, the K-9 officer, and other officers in danger. (Id. ¶
28    113.)



                                                   -9-
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 10 of 17




1              Officer Howard directed Bane to apprehend Plaintiff. (Id. ¶ 100.) Initially, Bane
2      grabbed Plaintiff’s hoodie sweatshirt and pulled it off Plaintiff. (Doc. 57 ¶ 101; Doc. 66 ¶
3      45.) K-9 Officer Howard then commanded Bane to reengage. (Doc. 57 ¶ 102.) Bane bit
4      Plaintiff’s left forearm. (Doc. 57 ¶ 103; Doc. 66 ¶ 46.) When Officer Howard tried to pull
5      Bane out by his leash, Bane lost his grip of Plaintiff. (Doc. 57 ¶ 104.) Officer Howard
6      increased the slack on the leash in order to allow Bane to reattach. (Id. ¶ 105.) Bane did
7      so and Bane and Officer Howard pulled Plaintiff out of the vehicle. (Doc. 57 ¶ 106; Doc.
8      66 ¶¶ 48-49.)
9              Once Plaintiff had been pulled to the side of the Bear where Officer Howard was
10     positioned and SAU officers took control of Plaintiff’s arms, Officer Howard had Bane
11     disengage. (Doc. 57 ¶ 108.) SAU Officers then placed handcuffs on Plaintiff’s wrists. (Id.
12     ¶ 109.) After Plaintiff was placed in handcuffs, Officer Howard observed the barrel of a
13     rifle on the front passenger seat of the Buick, partially covered by Plaintiff’s pants. (Id. ¶
14     112.)
15             Plaintiff was transported to the hospital. (Id. ¶ 117.) There, he was treated for
16     gunshot wound fragments to the left lower knee and right scalp and a left arm laceration
17     caused by the K-9. (Id. ¶ 118.) Following his arrest, Plaintiff was charged with armed
18     robbery, aggravated assault, unlawful use of means of transportation, kidnapping, burglary,
19     discharge of a firearm in city limits, and prohibited possession of a weapon. (Id. ¶ 120.)
20     IV.     Discussion
21             Defendants assert they are entitled to qualified immunity on Plaintiff’s excessive
22     force claims because their use of force was reasonable and they did not violate Plaintiff’s
23     clearly established rights.
24             A.      Qualified Immunity—Excessive Force
25             “When an officer asserts qualified immunity as a defense, . . . [courts] first ask
26     whether the facts taken in the light most favorable to the plaintiff show that the officer’s
27     conduct violated a constitutional right. If so, [courts] then ask whether the right in question
28     was clearly established at the time of the officer’s actions, such that any reasonably well-



                                                   - 10 -
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 11 of 17




1      trained officer would have known that his conduct was unlawful.” Orn v. City of Tacoma,
2      949 F.3d 1167, 1174 (9th Cir. 2020) (citation omitted). Although it “is often beneficial”
3      to begin the qualified-immunity analysis by addressing whether a statutory or constitutional
4      right has been violated, district courts are vested with discretion to determine “which of
5      the two prongs of the qualified immunity analysis should be addressed first in light of the
6      circumstances in the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236
7      (2009). See also Orn, 949 F.3d at 1174 (“We have the discretion to skip the first step in
8      certain circumstances, as when the officer is plainly entitled to prevail at the second step.”).
9             In § 1983 actions involving claims of excessive force, the first prong of the
10     qualified-immunity analysis requires an assessment of whether the force used was
11     “objectively reasonable,” which “is determined by an assessment of the totality of the
12     circumstances.” Green v. City & Cty. of San Francisco, 751 F.3d 1039, 1049 (9th Cir.
13     2014). The reasonableness of the use of force “must be judged from the perspective of a
14     reasonable officer at the scene, rather than with the 20/20 vision of hindsight.” Graham v.
15     Connor, 490 U.S. 386, 396 (1989).          When determining whether the totality of the
16     circumstances justifies the degree of force, the court must consider “the facts and
17     circumstances of each particular case, including the severity of the crime at issue, whether
18     the suspect poses an immediate threat to the safety of the officers or others, and whether
19     he is actively resisting arrest or attempting to evade arrest by flight.” Id. The inquiry is
20     “whether the officers’ actions are ‘objectively reasonable’ in light of the facts and
21     circumstances confronting them, without regard to their underlying intent or motivation.”
22     Id. at 397 (citations omitted). “Because this inquiry is inherently fact specific, the
23     determination of whether the force used to effect an arrest was reasonable under the Fourth
24     Amendment should only be taken from the jury in rare cases.” Green, 751 F.3d at 1049
25     (quotation omitted).
26            As for the second step’s “clearly established” inquiry, although there need not be a
27     “case directly on point,” “existing precedent must have placed the statutory or
28     constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)



                                                    - 11 -
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 12 of 17




1      (citation omitted). In other words, the case law must “have been earlier developed in such
2      a concrete and factually defined context to make it obvious to all reasonable government
3      actors, in the defendant’s place, that what he is doing violates federal law.” Shafer v. Cty.
4      of Santa Barbara, 868 F.3d 1110, 1117 (9th Cir. 2017). See also Kisela v. Hughes, 138 S.
5      Ct. 1148, 1152 (2018) (“This Court has repeatedly told courts—and the Ninth Circuit in
6      particular—not to define clearly established law at a high level of generality.”) (quotation
7      omitted). “[T]he plaintiff bears the burden of showing that the rights allegedly violated
8      were ‘clearly established.’” LSO, Ltd. v. Stroh, 205 F.3d 1146, 1157 (9th Cir. 2000). See
9      also Romero v. Kitsap Cty., 931 F.2d 624, 627 (9th Cir. 1991) (“The plaintiff bears the
10     burden of proof that the right allegedly violated was clearly established at the time of the
11     alleged misconduct.”) (citation omitted).5
12            B.     Officer Colclough
13                   1.     Objectively Reasonable Use of Force
14            The first step in evaluating Officer Colclough’s claim of qualified immunity is
15     determining whether the force he used was objectively reasonable, taking into account the
16     severity of the crime at issue, whether Plaintiff posed an immediate threat to the safety of
17     the officers or others, and whether Plaintiff was actively resisting arrest or attempting to
18     evade arrest by flight.
19            As for the severity of the crime at issue, Officer Colclough reasonably believed that
20     Plaintiff was purposefully fleeing from the police in a stolen car, had pointed his AK-47 at
21     an undercover officer sitting in a white van outside Plaintiff’s mother’s house, had
22
       5       Although LSO and Romero place the burden on the plaintiff, other Ninth Circuit
23     opinions hold that “[q]ualified immunity is an affirmative defense that the government has
24     the burden of pleading and proving.” Frudden v. Pilling, 877 F.3d 821, 831 (9th Cir. 2017).
       These opinions are difficult to reconcile. See generally Slater v. Deasey, 943 F.3d 898,
25     909 (9th Cir. 2019) (Collins, J., dissenting from denial of rehearing en banc) (“The panel
26     committed . . . error in suggesting that Defendants bear the burden of proof on the disputed
       qualified-immunity issues presented in this appeal. . . . [T]he applicable—and well-
27     settled—rule [in the Ninth Circuit] is that ‘[t]he plaintiff bears the burden of proof that the
28     right allegedly violated was clearly established at the time of the alleged misconduct.’”)
       (citation and emphases omitted).


                                                    - 12 -
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 13 of 17




1      separately pointed his AK-47 at a motorist when carjacking a vehicle, had driven erratically
2      without regard for the safety of others, and had gratuitously pointed his AK-47 into the air
3      through a vehicle’s sun roof and fired approximately ten times.6 Plaintiff also had an
4      outstanding felony warrant. The crimes at issue were severe.
5             Next, “[t]he most important Graham factor is whether the suspect posed an
6      immediate threat to anyone’s safety.” S.R. Nehad v. Browder, 929 F.3d 1125, 1132-33 (9th
7      Cir. 2019). Here, as an initial matter, Officer Colclough reasonably believed that Plaintiff
8      posed an immediate threat to his safety, and the safety of others, at the time he stopped
9      Plaintiff’s vehicle. Plaintiff had engaged in a wild, danger-filled crime spree in which he
10     fled from police at high speed, carjacked another motorist, repeatedly fired his AK-47
11     through the sun roof of a stolen vehicle, brandished his AK-47 at yet another vehicle, and
12     kept fleeing even after an armored police vehicle used intervention techniques in an
13     unsuccessful attempt to stop him. It was only after Officer Colclough purposefully caused
14     a high-speed, head-on collision with Plaintiff’s stolen vehicle that Plaintiff finally came to
15     a stop. Cf. Scott v. Harris, 550 U.S. 372, 386 (2007) (“A officer’s attempt to terminate a
16     dangerous high-speed car chase that threatens the lives of innocent bystanders does not
17     violate the Fourth Amendment, even when it places the fleeing motorist at risk of serious
18     injury or death.”).
19            Notwithstanding all of this, Plaintiff argues that because he raised his hands in the
20     immediate aftermath of the collision, any danger had dissipated by the time Officer
21     Colclough chose to fire at him. This argument is unavailing. Plaintiff admits that he had
22     the AK-47 next to him in the vehicle, pointed forward—the same weapon Plaintiff had just
23     demonstrated a willingness to use, by, inter alia, firing off shots through the sun roof during
24
       6       Plaintiff’s disputes regarding these facts—that he did not know someone was
25     actually sitting in the white van when he threatened the person in it, that he did not actually
       point the AK-47 at the motorist while stealing the motorist’s vehicle, and that he was
26     driving a different car when he gratuitously fired into the air—are not material. Moreover,
       Plaintiff also claims to have been on several drugs, questions his own memories of the
27     incidents, and states that certain things “allegedly” happened while simultaneously
       admitting to them. In any event, there is no dispute that the Defendants relied on other
28     officers’ reports of Plaintiff’s actions and believed all of these facts to be true at the time
       of the incidents.


                                                   - 13 -
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 14 of 17




1      the police chase—at the time he claims to have raised his hands. Plaintiff also admits that
2      the post-collision sequence occurred in rapid fashion, with Office Colclough firing the
3      shots “2 to 3 seconds” after the collision. Tellingly, Plaintiff acknowledged during his
4      deposition that he posed a danger at the time of the collision to the police officers who were
5      present and anybody who was in the neighborhood where the crash occurred. Thus,
6      regardless of whether Plaintiff actually had the AK-47 in his hand as he was raising his
7      hands (as Officer Colclough believed) or not (as Plaintiff claims), it was objectively
8      reasonable for Officer Colclough to perceive that Plaintiff posed an immediate threat and
9      to respond accordingly. See, e.g., George v. Morris, 736 F.3d 829, 838 (9th Cir. 2013)
10     (“This is not to say that the Fourth Amendment always requires officers to delay their fire
11     until a suspect turns his weapon on them. If the person is armed—or reasonably suspected
12     of being armed—a furtive movement, harrowing gesture, or serious verbal threat might
13     create an immediate threat.”) (emphasis added); Torres v. City of Madera, 648 F.3d 1119,
14     1124 (9th Cir. 2011) (“Where an officer’s particular use of force is based on a mistake of
15     fact, we ask whether a reasonable officer would have or should have accurately perceived
16     that fact.”); Gwynn v. Sherwood, 2020 WL 60238, *4 (D. Nev. 2020) (“[E]ven a mistaken
17     belief that a suspect is armed may be reasonable in some circumstances.”). The bottom
18     line is that, even accepting Plaintiff’s version of the facts, this was a chaotic, fast-moving,
19     dangerous situation that posed an immediate threat of harm to officers and bystanders. See
20     generally Graham, 490 U.S. at 397 (“The calculus of reasonableness must embody
21     allowance for the fact that police officers are often forced to make split-second
22     judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the
23     amount of force that is necessary in a particular situation.”).
24            Finally, as for whether Plaintiff actively resisting arrest or attempting to evade arrest
25     by flight, the considerations discussed above show this factor was also present.
26            Considered together, the Graham factors compel the conclusion that the force used
27     by Officer Colclough was objectively reasonable and that no constitutional violation
28     occurred.



                                                   - 14 -
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 15 of 17




1                    2.      Clearly Established
2             At a minimum, Officer Colclough is entitled to qualified immunity because the law
3      was not clearly established as of March 2018 that it is objectively unreasonable for a police
4      officer to discharge his firearm under these circumstances. Although Plaintiff cites cases
5      that stand for the generic proposition that an officer cannot shoot “an unarmed, non-
6      dangerous suspect” (Doc. 65 at 15), none of those cases found constitutional violations
7      under facts remotely similar to those present here.7
8             C.     Officer Howard
9                    1.      Objectively Reasonable Use of Force
10            Plaintiff’s remaining excessive force claim challenges Officer Howard’s decision to
11     deploy a police dog, Bane, against Plaintiff in the aftermath of the collision.
12            This claim is easily rejected. As for the first Graham factor, Officer Howard was,
13     like Officer Colclough, confronting a serious crime.
14            As for the second (immediate threat to safety) and third (actively resisting arrest)
15     Graham factors, Plaintiff just led the police on a wild case that involved gunshots, a
16     carjacking, and multiple attempts to avoid apprehension. Following the collision, Officer
17     Howard heard other officers instructing Plaintiff to exit the vehicle, but Plaintiff did not
18     heed those commands. After officers fired a non-lethal round through the window of
19     Plaintiff’s vehicle, Plaintiff finally opened the door, but again he didn’t exit. At this point,
20     Plaintiff was laying on top of his AK-47 and admits he had the ability to use it. Finally,
21     when officers instructed Plaintiff to push himself out of the vehicle with his legs, Plaintiff
22     again didn’t comply. Although Plaintiff claims he didn’t comply because his pants and
23
24
       7       For example, in King v. Hill, 615 Fed. App’x 470 (10th Cir. 2015), the officers were
       “not . . . investigating a serious crime” and “the officers were informed that . . . there were
25     no known weapons in the house; King was unarmed at the time of shooting; both of his
       hands were visible; he could not have been holding a long gun; and any threats King made
26     about black powder in the house did not pose any immediate threat to the deputies because
       of their distance from him and from the house.” Id. at 475 (internal quotation marks
27     omitted). Meanwhile, in Thomas v. Durastanti, 607 F.3d 655 (10th Cir. 2010), the court
       granted qualified immunity to an officer who had discharged his firearm in an attempt to
28     stop a fleeting suspect in a vehicle, emphasizing that “there was a rapidly developing
       situation and the officers clearly did not have complete control of the events that were
       unfolding.” Id. at 669-70.

                                                    - 15 -
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 16 of 17




1      underwear got stuck on the vehicle’s gearshift, he admits it would have been reasonable
2      for the officers to disbelieve him when he said he was stuck. Under these circumstances,
3      it was objectively reasonable for Officer Howard to conclude that Plaintiff continued to
4      pose an immediate threat to his (and others’) safety. The deployment of Bane was
5      reasonably necessary under the circumstances. Miller v. Clark Cty., 340 F.3d 959, 966
6      (9th Cir. 2003) (rejecting Fourth Amendment challenge to officer’s deployment of police
7      dog, where “the deputies had attempted several less forceful means to arrest Miller,
8      including: signaling to Miller with emergency lights and siren to stop his vehicle; pursuing
9      Miller’s vehicle in a police cruiser; pursuing Miller on foot; and audibly warning Miller to
10     surrender or be chased by a police dog,” and holding that “[u]nder the circumstances
11     confronting [the K-9 officer], use of the police dog was well suited to the task of safely
12     arresting Miller”).
13                   2.      Clearly Established
14            At a minimum, Officer Howard is entitled to qualified immunity because the law
15     was not clearly established in March 2018 that it is objectively unreasonable for a police
16     officer to deploy a police dog under these circumstances. Plaintiff does not cite any police
17     dog cases in his response brief, let alone establish a robust consensus of persuasive
18     authority demonstrating that Officer Howard’s conduct was impermissible. Cf. Scott v.
19     Lazure, 2020 WL 2615502, *8 (D. Conn. 2020) (“There are no Supreme Court or Second
20     Circuit cases precluding . . . deploying a canine to stop a fleeing suspect who fails to heed
21     a police officer’s commands and actively resists arrest. Indeed, reported cases suggest that
22     [such] a use of force was reasonable.”).
23            …
24            …
25            …
26            …
27            …
28            …



                                                   - 16 -
     Case 2:19-cv-00324-DWL-ESW Document 74 Filed 12/07/20 Page 17 of 17




1      IT IS ORDERED:
2            (1)    The reference to the Magistrate Judge is withdrawn as to Defendants’ motion
3      for summary judgment (Doc. 56) and Defendants’ motion to strike (Doc. 73).
4            (2)    Defendants’ motion to strike (Doc. 73) is denied.
5            (3)    Defendants’ motion for summary judgment (Doc. 56) is granted and this
6      action is terminated with prejudice. The Clerk of Court must enter judgment accordingly.
7            Dated this 7th day of December, 2020.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                - 17 -
